I respectfully dissent from the majority's opinion and would reverse the trial court's ruling and remand this action based upon the majority's misinterpretation of Civ.R. 12(B), State exrel. Baran v. Fuerst (1990), 55 Ohio St.3d 94, 563 N.E.2d 713, and State ex rel. Scanlon v. Deters (1989), 45 Ohio St.3d 376,544 N.E.2d 680. Specifically, a review of the record reveals the assumptions that the trial court converted CEI's motion to dismiss into one for summary judgment and then granted it are unsupported assumptions.
CEI's motion to dismiss was based on three arguments: It breached no duty to appellants as it merely complied with United States Coast Guard directives; the Coast Guard was a necessary or indispensable party; and the state court lacked subject matter jurisdiction. Civ.R. 12(B) provides in relevant part:
"* * * the following defenses may at the option of the pleader be made by motion: (1) lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person, * * * (6) failure to state a claim upon which relief can be granted, (7) failure to join a party under Rule 19 or Rule 19.1. * * * When a motion to dismiss for failure to state a claim upon whichrelief can be granted presents matters outside the pleading * * *, the motion shall be treated as a motion for summary judgment and disposed of as provided in Rule 56. * * *" (Emphasis added.)
The conversion of a motion to dismiss into a motion for summary judgment is expressly limited to Civ.R. 12(B)(6) motions. Conversion does not lie where either a Civ.R. 12(B)(1) or (7) motion is filed by a party. The mere fact that the moving party attaches affidavits or other evidentiary materials to these latter *Page 671 
motions does not warrant conversion. See Nemazee v. Mt. SinaiMed. Ctr. (1990), 56 Ohio St.3d 109, 564 N.E.2d 477;Southgate Dev. Corp. v. Columbia Gas Corp. (1976), 48 Ohio St.2d 211, 2 O.O.3d 393, 358 N.E.2d 526 (a trial court may consider materials beyond the allegations of a complaint which are pertinent to the determination of whether it has subject matter jurisdiction without conversion); Cross v. Gerstenslager Co.
(1989), 63 Ohio App.3d 827, 580 N.E.2d 466; Sims v. Mack Trucks,Inc. (E.D.Pa. 1976), 407 F. Supp. 742 (a Civ.R. 12[b][7]-styled motion may be supported by materials extraneous to the pleadings).
The restriction placed upon a trial court's power to convert a motion to dismiss into one for summary judgment is easily explained by focusing on the effect of the granting of a motion to dismiss versus that of a summary judgment. If a trial court finds that it lacks jurisdiction to hear the case, the granting of a motion to dismiss does not operate to preclude the opposing party from refiling a cause of action. If a trial court grants a summary judgment motion, the trial court rules on the merits. The granting of either a Civ.R. 12(B)(1) or (7) motion to dismiss is not on the merits; a trial court has no right to adjudicate the merits of the claim via these motions. SeeKinney v. Dept. of Adm. Serv. (1986), 30 Ohio App.3d 123, 30 OBR 240, 507 N.E.2d 402; Ricci v. State Bd. of Law Examiners (C.A. 3, 1978), 569 F.2d 782. Therefore, when a motion to dismiss is based on more than one ground, if the court must dismiss a case for lack of subject matter jurisdiction, the other grounds become moot and the trial court does not review the merits of the case. See Michigan State Emp. Assn. v. Marlan (S.D.Mich. 1984), 608 F. Supp. 85.
A review of the record here reveals that the majority errs in concluding that the trial court converted CEI's motion to dismiss into one for summary judgment simply because CEI attached Coast Guard letters to its motion to dismiss. CEI argued its motion based on, first, jurisdictional grounds. The fact that materials were attached to the motion does not warrant automatic conversion. The majority inappropriately leaps over this issue by jumping into the conclusion that the trial court converted the motion. Inherent in the majority's analysis is the finding that the trial court must have determined that it had jurisdiction to hear the case, since if the trial court did not have jurisdiction, it could not have ruled on a motion for summary judgment. I emphatically, however, point out that the trial court made no reference to its finding that it possessed jurisdiction to hear this case.
The majority states:
"Thus, although the trial court's judgment entry indicated it granted CEI's motion to dismiss, we conclude the court actually granted summary judgment. In State ex rel. Baran v. Fuerst
(1990), 55 Ohio St.3d 94, 563 N.E.2d 713, the Supreme Court stated that `[t]he fact that [a court] had before it matters outside *Page 672 
the pleadings suggests that it actually granted a Civ.R. 56 motion for summary judgment, rather than dismissed a complaint pursuant to Civ.R. 12(B)(6).' Id. at 97, 563 N.E.2d at 716."
In Baran, the Supreme Court of Ohio found that this court intended to convert a Civ.R. 12(B)(6) motion to dismiss into a motion for summary judgment. The dismissal entry stated:
"`Relator does not dispute the accuracy of respondent's assertion that relator pled guilty to a crime which occurred on November 5, 1987 * * *.'" Id. at 97, 563 N.E.2d at 716.
The entry referred to a matter outside the pleadings. Id.
The Supreme Court of Ohio likewise found that the Court of Appeals for Hamilton County treated a motion to dismiss as one for summary judgment in Scanlon. The relator's complaint therein was dismissed sua sponte on the ground that Crim.R. 16 provided an adequate remedy at law. Id. The Crim.R. 16 issue was raised outside the pleadings as pointed out by Justice Wright in a dissent. Id., 45 Ohio St.3d at 380, 544 N.E.2d at 685.
In the instant case, the trial court's journal entry simply stated that CEI's motion to dismiss was granted. There were no references to matters outside the pleadings as found inBaran and Scanlon, a distinguishing factor. The majority's conclusion that the trial court converted the motion to dismiss into a motion for summary judgment based on the presence of "matters outside the pleadings" has no foundation. The trial court had those matters in its possession, but it is error to infer that the trial court considered them in its ruling in the absence of any reference to matters outside the pleadings. In conclusion, there is no evidence to support either a conversion or the granting of summary judgment.
The majority's ill-found conclusion has serious ramifications as evidenced by the disposition of appellants' second assignment of error. The majority further admits that it may have doubts when it concludes:
"If the court did, in fact, dismiss plaintiffs' complaint on the basis of failure to join an indispensable party, it was error. We find, however, that such error would be harmless since the court properly granted summary judgment for CEI." (Emphasis added.)
I am mystified by this conclusion in two respects. First, the issue of whether the trial court granted a motion to dismiss or a motion for summary judgment should not be decided with any doubt remaining. Second, if the court did in fact dismiss the complaint, it would not then rule on a motion for summary judgment. It is, therefore, illogical to find the trial court properly granted summary judgment if in fact it did grant the motion to dismiss. *Page 673 
As already stated, I object to the finding that the trial court did anything but grant CEI's motion to dismiss without a conversion. Therefore, the majority's review of the "motion for summary judgment ruling" is premature and the trial court's dismissal was not harmless error. I thus conclude that the trial court prejudicially dismissed this action.